QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Election/Restrictions
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the telephone interview on January 4, 2020.
Nonelected claims 12-21 must be cancelled for claims 1-11 to proceed to allowance.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: I/O line 101 (0036) does not appear in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  Reference character 102 has been used to designate double barrel connector assembly (0035, 0042 et al.) and I/O lines (0036) mentioned in the description.   
Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant submits a written opinion for PCT/US1863965.  Document 1 (Telfort) shows a pulse oximetry system comprising a splitter and a transmission line coupled to a sensor (150).  Wo admits 1 does not teach the transmission line is for microwave transmission.  Sensor 150 is disclosed as an ECG sensor (0042), an acoustic sensor and power sensor 250 (0047).  All named sensors do not transmit microwave signals where the ground is used as a return line for power and/or signal lines (0042).  There appears no reason to combine document 2 (Leiboff) which teaches microwave transmission for multi-channel data sensor for as by example video signals using infared detectors (abstract).  Accordingly, it is the portion of the Examiner that the prior art neither teaches nor suggests the specific structural and/or functional limitations of the claims nor would it have been obvious to combine thus the claims are allowable.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a 
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843